Exhibit 10.8

FIRST RELIANCE BANK
SALARY CONTINUATION AGREEMENT

          This SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into
as of this             day of                                     , 2006, by and
between First Reliance Bank, a South Carolina-chartered bank (the “Bank”), and
F.R. Saunders Jr., its President and Chief Executive Officer (the “Executive”).

          WHEREAS, the Executive has contributed substantially to the success of
the Bank and the Bank desires that the Executive continue in its employ,

          WHEREAS, to encourage the Executive to remain an employee of the Bank,
the Bank is willing to provide salary continuation benefits to the Executive,
payable from the Bank’s general assets,

          WHEREAS, none of the conditions or events included in the definition
of the term “golden parachute payment” that is set forth in section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Bank, is contemplated insofar as the Bank is concerned, and

          WHEREAS, the parties hereto intend that this Agreement shall be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and to be considered a non-qualified
benefit plan for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).  The Executive is fully advised of the Bank’s
financial status.

          NOW THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Executive and the Bank hereby agree as follows.

ARTICLE 1
DEFINITIONS

          The following words and phrases used in this Agreement have the
meanings specified.

          1.1          “Accrual Balance” means the liability that should be
accrued by the Bank under generally accepted accounting principles (“GAAP”) for
the Bank’s obligation to the Executive under this Agreement, by applying
Accounting Principles Board Opinion No. 12, as amended by Statement of Financial
Accounting Standards No. 106.  The Accrual Balance shall be calculated using a
discount rate determined by the Plan Administrator, resulting in an Accrual
Balance at the Executive’s Normal Retirement Age that is equal to the present
value of the normal retirement benefits.  The discount rate means the rate used
by the Plan Administrator for determining the Accrual Balance.  In its sole
discretion, the Plan Administrator may adjust the discount rate to maintain the
rate within reasonable standards according to GAAP.

          1.2          “Beneficiary” means each designated person, or the estate
of the deceased Executive, entitled to benefits, if any, upon the death of the
Executive, determined according to Article 4.

           1.3          “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that the Executive
completes, signs, and returns to the Plan Administrator to designate one or more
Beneficiaries.

          1.4          “Change in Control” shall mean a change in control as
defined in Internal Revenue Code section 409A and rules, regulations, and
guidance of general application thereunder issued by the Department of the
Treasury, including –

--------------------------------------------------------------------------------




 

          (a)          Change in ownership: a change in ownership of First
Reliance Bancshares, Inc. occurs on the date any one person or group accumulates
ownership of First Reliance Bancshares, Inc.’s stock constituting more than 50%
of the total fair market value or total voting power of First Reliance
Bancshares, Inc.’s stock,

 

 

 

          (b)          Change in effective control: (x) any one person or more
than one person acting as a group acquires within a 12-month period ownership of
stock of First Reliance Bancshares, Inc. possessing 35% or more of the total
voting power of First Reliance Bancshares, Inc.’s stock, or (y) a majority of
First Reliance Bancshares, Inc.’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of First Reliance Bancshares, Inc.’s board of directors,
or

 

 

 

          (c)          Change in ownership of a substantial portion of assets: a
change in the ownership of a substantial portion of First Reliance Bancshares,
Inc.’s assets occurs if in a 12-month period any one person or more than one
person acting as a group acquires assets from First Reliance Bancshares, Inc.
having a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of the assets of First Reliance Bancshares, Inc.
immediately before the acquisition or acquisitions.  For this purpose, gross
fair market value means the value of First Reliance Bancshares, Inc.’s assets,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

          1.5          “Code” means the Internal Revenue Code of 1986, as
amended, and rules, regulations, and guidance of general application issued
thereunder by the Department of the Treasury.

          1.6          “Disability”  means, because of a medically determinable
physical or mental impairment that can be expected to result in death or that
can be expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer.  Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank.  Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.

          1.7          “Early Termination” means Separation from Service before
Normal Retirement Age for reasons other than death, Disability, Termination for
Cause, or after a Change in Control.

          1.8          “Effective Date” means January 1, 2006.

          1.9          “Intentional,” for purposes of this Agreement, no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Bank.

          1.10         “Normal Retirement Age” means the Executive’s 65th
birthday.

          1.11         “Plan Administrator” or “Administrator” means the plan
administrator described in Article 8.

          1.12         “Plan Year” means a twelve-month period commencing on
January 1 and ending on December 31 of each year.  The initial Plan Year shall
commence on the effective date of this Agreement.

2

--------------------------------------------------------------------------------




          1.13         “Separation from Service” means the Executive’s service
as an executive and independent contractor to the Bank and any member of a
controlled group, as defined in Code section 414, terminates for any reason,
other than because of a leave of absence approved by the Bank or the Executive’s
death.  For purposes of this Agreement, if there is a dispute about the
employment status of the Executive or the date of the Executive’s Separation
from Service, the Bank shall have the sole and absolute right to decide the
dispute unless a Change in Control shall have occurred.

          1.14         “Termination for Cause” and “Cause” shall have the same
meaning specified in any effective severance or employment agreement existing on
the date hereof or hereafter entered into between the Executive and the Bank or
between the Executive and First Reliance Bancshares, Inc.  If the Executive is
not a party to a severance or employment agreement containing a definition of
termination for cause, Termination for Cause means the Bank terminates the
Executive’s employment for any of the following reasons –

 

                (a)          the Executive’s gross negligence or gross neglect
of duties or intentional and material failure to perform stated duties after
written notice thereof, or

 

 

 

                (b)          disloyalty or dishonesty by the Executive in the
performance of the Executive’s duties, or a breach of the Executive’s fiduciary
duties for personal profit, in any case whether in the Executive’s capacity as a
director or officer, or

 

 

 

                (c)          intentional wrongful damage by the Executive to the
business or property of the Bank or its affiliates, including without limitation
the reputation of the Bank, which in the judgement of the Bank causes material
harm to the Bank or affiliates, or

 

 

 

                (d)          a willful violation by the Executive of any
applicable law or significant policy of the Bank or an affiliate that, in the
Bank’s judgement, results in an adverse effect on the Bank or the affiliate,
regardless of whether the violation leads to criminal prosecution or
conviction.  For purposes of this Agreement applicable laws include any statute,
rule, regulatory order, statement of policy, or final cease-and-desist order of
any governmental agency or body having regulatory authority over the Bank, or

 

 

 

                (e)          the occurrence of any event that results in the
Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of the  Bank, under the Bank’s blanket
bond or other fidelity or insurance policy covering its directors, officers, or
employees, or

 

 

 

                (f)          the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or section 8(g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), or

 

 

 

                (g)          conviction of the Executive for or plea of no
contest to a felony or conviction of or plea of no contest to a misdemeanor
involving moral turpitude, or the actual incarceration of the Executive for 45
consecutive days or more.

ARTICLE 2
LIFETIME BENEFITS

          2.1          Normal Retirement Benefit.  Unless Separation from
Service or a Change in Control occurs before Normal Retirement Age, when the
Executive attains the Normal Retirement Age the Bank shall pay to the Executive
the benefit described in this section 2.1 instead of any other benefit under
this Agreement.  If the Executive’s Separation from Service thereafter is a
Termination for Cause or if this Agreement terminates under Article 5, no
further benefits shall be paid.

3

--------------------------------------------------------------------------------




 

2.1.1           Amount of benefit.  The annual benefit under this section 2.1 is
$321,842.

 

 

 

2.1.2          Payment of benefit.  The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments payable on the first day of each
month, beginning with the month immediately after the month in which the
Executive attains the Normal Retirement Age.  The annual benefit shall be paid
to the Executive for 15 years.

          2.2             Early Termination Benefit.  Unless a Change in Control
shall have previously occurred, upon Early Termination the Bank shall pay to the
Executive the benefit described in this section 2.2 instead of any other benefit
under this Agreement.

 

2.2.1           Amount of benefit.  The annual benefit under this section 2.2 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

 

 

2.2.2           Payment of benefit.  The Bank shall pay the annual benefit to
the Executive in 12 equal monthly installments payable on the first day of each
month, beginning with the later of (x) the seventh month after the Executive’s
Separation from Service, or (y) the month immediately after the month in which
the Executive attains the Normal Retirement Age.  The annual benefit shall be
paid to the Executive for 15 years.

          2.3             Disability Benefit.  Unless a Change in Control shall
have previously occurred, upon Separation from Service because of Disability
before Normal Retirement Age the Bank shall pay to the Executive the benefit
described in this section 2.3 instead of any other benefit under this Agreement.

 

2.3.1          Amount of benefit.  The annual benefit under this section 2.3 is
calculated as the amount that fully amortizes the Accrual Balance existing at
the end of the month immediately before the month in which Separation from
Service occurs, amortizing that Accrual Balance over 15 years and taking into
account interest at the discount rate or rates established by the Plan
Administrator.

 

 

 

2.3.2           Payment of benefit.  Beginning with the later of (x) the seventh
month after the Executive’s Separation from Service, or (y) the month
immediately after the month in which the Executive attains the Normal Retirement
Age, the Bank shall pay the Disability benefit to the Executive in 12 equal
monthly installments on the first day of each month.  The annual benefit shall
be paid to the Executive for 15 years.

          2.4             Change-in-Control Benefit.  If a Change in Control
occurs after the date of this Agreement but before Normal Retirement Age and
before Separation from Service, the Bank shall pay to the Executive the benefit
described in this section 2.4 instead of any other benefit under this Agreement.

 

2.4.1           Amount of benefit.  The benefit under this section 2.4 is the
Normal Retirement Age Accrual Balance required by section 2.1, without discount
for the time value of money.

 

 

 

2.4.2           Payment of benefit.  The Bank shall pay the Change-in-Control
benefit under section 2.4 of this Agreement to the Executive in one lump sum
within three days after the Change in Control.  If the Executive receives the
benefit under this section 2.4 because of the occurrence of a Change in Control,
the Executive shall not be entitled to claim additional benefits under section
2.4 if an additional Change in Control occurs thereafter.

4

--------------------------------------------------------------------------------




          2.5          Lump-sum Payment of Normal Retirement Benefit, Early
Termination Benefit, or Disability Benefit Being Paid to the Executive when a
Change in Control Occurs.  If a Change in Control occurs at any time during the
salary continuation benefit payment period and if when the Change in Control
occurs the Executive is receiving or is entitled to receive at Normal Retirement
Age the benefit under sections 2.1.2, 2.2.2, or 2.3.2, the Bank shall pay the
remaining salary continuation benefits to the Executive in a single lump sum
within three days after the Change in Control.  The lump-sum payment due to the
Executive as a result of a Change in Control shall be an amount equal to the
Accrual Balance amount corresponding to the particular benefit when the Change
in Control occurs.

          2.6          Contradiction Between the Agreement and Schedule A.  If
there is a contradiction between this Agreement and Schedule A attached hereto
concerning the actual amount of a particular benefit due to the Executive under
sections 2.1, 2.2, 2.3, or 2.4 hereof, then the amount of the benefit determined
under the Agreement shall control.  If the Plan Administrator changes the
discount rate employed for purposes of calculating the Accrual Balance, the Plan
Administrator shall prepare or cause to be prepared a revised Schedule A, which
shall supersede and replace any and all Schedules A previously prepared under or
attached to this Agreement.

          2.7          Savings Clause Relating to Compliance with Code Section
409A.  Despite any contrary provision of this Agreement, if when the Executive’s
employment terminates the Executive is a specified employee, as defined in Code
section 409A, and if any payments under Article 2 of this Agreement will result
in additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A.  If any
provision of this Agreement would subject the Executive to additional tax or
interest under section 409A, the Bank shall reform the provision.  However, the
Bank shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting the Executive to additional tax or
interest, and the Bank shall not be required to incur any additional
compensation expense as a result of the reformed provision.

          2.8          One Benefit Only.  Despite anything to the contrary in
this Agreement, the Executive and Beneficiary are entitled to one benefit only
under this Agreement, which shall be determined by the first event to occur that
is dealt with by this Agreement.  Except as provided in section 2.5 or Article
3, subsequent occurrence of events dealt with by this Agreement shall not
entitle the Executive or Beneficiary to other or additional benefits under this
Agreement.

ARTICLE 3
DEATH BENEFITS

          3.1          Death Before Separation from Service.  Except as provided
in section 5.2, if the Executive dies before Separation from Service, the
Executive’s Beneficiary shall be entitled to (x) an amount in cash equal to the
Accrual Balance existing at the Executive’s death, unless the Change-in-Control
benefit shall have previously been paid to the Executive under sections 2.4 or
2.5, and (y) the benefit described in the Endorsement Split Dollar Agreement
attached to this Agreement as Addendum A.  No benefit shall be paid under clause
(x) if the Change-in-Control benefit shall have previously been paid to the
Executive under sections 2.4 or 2.5.  If a benefit is payable to the Executive’s
Beneficiary under clause (x), the benefit shall be paid in a single lump sum 90
days after the Executive’s death.  However, no benefits under this Agreement or
under the Endorsement Split Dollar Agreement shall be paid or payable to the
Executive or the Executive’s Beneficiary if this Agreement is terminated under
Article 5.

5

--------------------------------------------------------------------------------




          3.2          Death after Separation from Service.  If the Executive
dies after Separation from Service and if Separation from Service was not a
Termination for Cause, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Accrual Balance remaining at
the Executive’s death, unless the Change-in-Control benefit shall have
previously been paid to the Executive under sections 2.4 or 2.5.  If a benefit
is payable to the Executive’s Beneficiary under this section 3.2, the benefit
shall be paid in a single lump sum 90 days after the Executive’s death. 
However, no benefits under this Agreement shall be paid or payable to the
Executive or the Executive’s Beneficiary if this Agreement is terminated under
Article 5.

ARTICLE 4
BENEFICIARIES

          4.1           Beneficiary Designations.  The Executive shall have the
right to designate at any time a Beneficiary to receive any benefits payable
under this Agreement upon the death of the Executive.  The Beneficiary
designated under this Agreement may be the same as or different from the
beneficiary designation under any other benefit plan of the Bank in which the
Executive participates.

          4.2          Beneficiary Designation: Change.  The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form and delivering it to the Plan Administrator or its designated agent.  The
Executive’s Beneficiary designation shall be deemed automatically revoked if the
Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved.  The Executive shall
have the right to change a Beneficiary by completing, signing, and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time.  Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled.  The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator before the
Executive’s death.

          4.3          Acknowledgment.  No designation or change in designation
of a Beneficiary shall be effective until received, accepted, and acknowledged
in writing by the Plan Administrator or its designated agent.

          4.4          No Beneficiary Designation.  If the Executive dies
without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the Executive’s spouse shall be the designated
Beneficiary.  If the Executive has no surviving spouse, the benefits shall be
made to the personal representative of the Executive’s estate.

          4.5          Facility of Payment.  If a benefit is payable to a minor,
to a person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Bank may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person.  The Bank may require proof of
incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit.  Distribution shall completely discharge the Bank
from all liability for the benefit.

ARTICLE 5
GENERAL LIMITATIONS

          5.1          Termination for Cause.  Despite any contrary provision of
this Agreement, the Bank shall not pay any benefit under this Agreement and this
Agreement shall terminate if Separation from Service is the result of
Termination for Cause.  Likewise, the Beneficiary shall be entitled to no
benefits under the Endorsement Split Dollar Agreement attached to this Agreement
as Addendum A and the Endorsement Split Dollar Agreement also shall terminate if
Separation from Service is the result of Termination for Cause.

6

--------------------------------------------------------------------------------




          5.2          Suicide or Misstatement.  The Bank shall not pay any
benefit under this Agreement and the Beneficiary shall be entitled to no
benefits under the Endorsement Split Dollar Agreement attached as Addendum A if
the Executive commits suicide within two years after the date of this Agreement
or if the Executive makes any material misstatement of fact on any application
or resume provided to the Bank or on any application for benefits provided by
the Bank.

          5.3          Removal.  If the Executive is removed from office or
permanently prohibited from participating in the Bank’s affairs by an order
issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12
U.S.C. 1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, and the Endorsement Split
Dollar Agreement also shall terminate as of the effective date of the order.

          5.4          Default.  Despite any contrary provision of this
Agreement, if the Bank is in “default” or “in danger of default,” as those terms
are defined in section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C.
1813(x), all obligations under this Agreement shall terminate.

          5.5          FDIC Open-Bank Assistance.  All obligations under this
Agreement shall terminate, except to the extent determined that continuation of
the contract is necessary for the continued operation of the Bank, when the
Federal Deposit Insurance Corporation enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in Federal
Deposit Insurance Act section 13(c).  12 U.S.C. 1823(c).  Rights of the parties
that have already vested shall not be affected by such action, however.

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

          6.1          Claims Procedure.  A person or beneficiary (“claimant”)
who has not received benefits under this Agreement that he or she believes
should be paid shall make a claim for such benefits as follows –

 

6.1.1          Initiation – written claim.  The claimant initiates a claim by
submitting to the Administrator a written claim for the benefits.  If the claim
relates to the contents of a notice received by the claimant, the claim must be
made within 60 days after the notice was received by the claimant.  All other
claims must be made within 180 days after the date of the event that caused the
claim to arise.  The claim must state with particularity the determination
desired by the claimant.

 

 

 

6.1.2          Timing of Bank response.  The Bank shall respond to the claimant
within 90 days after receiving the claim.  If the Bank determines that special
circumstances require additional time for processing the claim, the Bank may
extend the response period by an additional 90 days by notifying the claimant in
writing before the end of the initial 90-day period that an additional period is
required.  The notice of extension must state the special circumstances and the
date by which the Bank expects to render its decision.

 

 

 

6.1.3          Notice of decision.  If the Bank denies part or all of the claim,
the Bank shall notify the claimant in writing of the denial.  The Bank shall
write the notification in a manner calculated to be understood by the claimant. 
The notification shall set forth –


 

6.1.3.1

the specific reasons for the denial,

 

 

 

 

6.1.3.2

a reference to the specific provisions of the Agreement on which the denial is
based,

7

--------------------------------------------------------------------------------



 

6.1.3.3

a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

 

 

 

6.1.3.4

an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

 

 

 

 

6.1.3.5

a statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse benefit determination on review.

          6.2              Review Procedure.  If the Bank denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Bank of the denial, as follows –

 

6.2.1          Initiation – written request.  To initiate the review, the
claimant, within 60 days after receiving the Bank’s notice of denial, must file
with the Bank a written request for review.

 

 

 

6.2.2          Additional submissions – information access.  The claimant shall
then have the opportunity to submit written comments, documents, records, and
other information relating to the claim.  The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

 

 

6.2.3          Considerations on review.  In considering the review, the Bank
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

 

 

 

6.2.4           Timing of Bank response.  The Bank shall respond in writing to
the claimant within 60 days after receiving the request for review.  If the Bank
determines that special circumstances require additional time for processing the
claim, the Bank may extend the response period by an additional 60 days by
notifying the claimant in writing before the end of the initial 60-day period
that an additional period is required.  The notice of extension must state the
special circumstances and the date by which the Bank expects to render its
decision.

 

 

 

6.2.5           Notice of decision.  The Bank shall notify the claimant in
writing of its decision on review.  The Bank shall write the notification in a
manner calculated to be understood by the claimant.  The notification shall set
forth –


 

6.2.5.1

the specific reason for the denial,

 

 

 

 

6.2.5.2

a reference to the specific provisions of the Agreement on which the denial is
based,

 

 

 

 

6.2.5.3

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

 

 

 

6.2.5.4

a statement of the claimant’s right to bring a civil action under ERISA section
502(a).

8

--------------------------------------------------------------------------------




ARTICLE 7
MISCELLANEOUS

          7.1          Amendments and Termination.  Subject to section 7.15 of
this Agreement, this Agreement may be amended solely by a written agreement
signed by the Bank and by the Executive, and except for termination occurring
under Article 5 this Agreement may be terminated solely by a written agreement
signed by the Bank and by the Executive.

          7.2          Binding Effect.  This Agreement shall bind the Executive,
the Bank, and their beneficiaries, survivors, executors, successors,
administrators, and transferees.

          7.3          No Guarantee of Employment.  This Agreement is not an
employment policy or contract.  It does not give the Executive the right to
remain an employee of the Bank, nor does it interfere with the Bank’s right to
discharge the Executive.  It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.

          7.4          Non-Transferability.  Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached, or encumbered in any
manner.

          7.5          Successors; Binding Agreement.  The Bank will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Bank, by
an assumption agreement in form and substance satisfactory to the Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
such succession had occurred.

          7.6          Tax Withholding.  The Bank shall withhold any taxes that
are required to be withheld from the benefits provided under this Agreement.

          7.7          Applicable Law.  This Agreement and all rights hereunder
shall be governed by the laws of the State of South Carolina, except to the
extent preempted by the laws of the United States of America.

          7.8          Unfunded Arrangement.  The Executive and Beneficiary are
general unsecured creditors of the Bank for the payment of benefits under this
Agreement.  The benefits represent the mere promise by the Bank to pay the
benefits.  Rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors.  Any insurance on the Executive’s life is a general
asset of the Bank to which the Executive and Beneficiary have no preferred or
secured claim.

          7.9          Entire Agreement.  This Agreement and the Endorsement
Split Dollar Agreement attached as Addendum A constitute the entire agreement
between the Bank and the Executive concerning the subject matter.  No rights are
granted to the Executive under this Agreement other than those specifically set
forth.

          7.10          Severability.  If any provision of this Agreement is
held invalid, such invalidity shall not affect any other provision of this
Agreement not held invalid, and each such other provision shall continue in full
force and effect to the full extent consistent with law.  If any provision of
this Agreement is held invalid in part, such invalidity shall not affect the
remainder of the provision not held invalid, and the remainder of such provision
together with all other provisions of this Agreement shall continue in full
force and effect to the full extent consistent with law.

          7.11          Headings.  Caption headings and subheadings herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.

9

--------------------------------------------------------------------------------




          7.12          Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid, to the following addresses or to such
other address as either party may designate by like notice.  If to the Bank,
notice shall be given to the board of directors, First Reliance Bank, 2170 West
Palmetto Street, Florence, South Carolina 29501, or to such other or additional
person or persons as the Bank shall have designated to the Executive in
writing.  If to the Executive, notice shall be given to the Executive at the
Executive’s address appearing on the Bank’s records, or to such other or
additional person or persons as the Executive shall have designated to the Bank
in writing.

          7.13          Payment of Legal Fees.  The Bank is aware that after a
Change in Control management of the Bank could cause or attempt to cause the
Bank to refuse to comply with its obligations under this Agreement, or could
institute or cause or attempt to cause the Bank to institute litigation seeking
to have this Agreement declared unenforceable, or could take or attempt to take
other action to deny Executive the benefits intended under this Agreement.  In
these circumstances, the purpose of this Agreement would be frustrated.  It is
the intention of the Bank that the Executive not be required to incur the
expenses associated with the enforcement of rights under this Agreement, whether
by litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder.  It is the intention of the Bank that the Executive not be forced to
negotiate settlement of rights under this Agreement under threat of incurring
expenses.  Accordingly, if after a Change in Control occurs it appears to the
Executive that (x) the Bank has failed to comply with any of its obligations
under this Agreement, or (y) the Bank or any other person has taken any action
to declare this Agreement void or unenforceable, or instituted any litigation or
other legal action designed to deny, diminish, or to recover from the Executive
the benefits intended to be provided to the Executive hereunder, the Bank
irrevocably authorizes the Executive from time to time to retain counsel of the
Executive’s choice, at the expense of the Bank as provided in this section 7.13,
to represent the Executive in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction.  Notwithstanding any existing or previous attorney-client
relationship between the Bank and any counsel chosen by the Executive under this
section 7.13, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel.  The fees and expenses of counsel selected from time to time by
the Executive as provided in this section shall be paid or reimbursed to the
Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with such counsel’s customary practices, up to a maximum aggregate amount of
$500,000, whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings.  The Bank’s obligation to pay the
Executive’s legal fees provided by this section 7.13 operates separately from
and in addition to any legal fee reimbursement obligation the Bank may have with
the Executive under any separate employment, severance, or other agreement
between the Executive and the Bank.  Despite any contrary provision within this
Agreement however, the Bank shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

          7.14          Internal Revenue Code Section 280G Gross Up.  (a) 
Additional payment to account for Excise Taxes.  If as the result of a Change in
Control the Executive becomes entitled to acceleration of benefits under this
Agreement or under any other plan or agreement of or with the Bank or its
affiliates (together, the “Total Benefits”), and if any of the Total Benefits
will be subject to the Excise Tax as set forth in sections 280G and 4999 of the
Internal Revenue Code of 1986 (the “Excise Tax”), the Bank shall pay to the
Executive the following additional amounts, consisting of (x) a payment equal to
the Excise Tax payable by the Executive on the Total Benefits under section 4999
of the Internal Revenue Code (the “Excise Tax Payment”), and (y) a payment equal
to the amount necessary to provide the Excise Tax Payment net of all income,
payroll and excise taxes.  Together, the additional amounts described in clauses
(x) and (y) are referred to in this Agreement as the “Gross-Up Payment Amount.”

10

--------------------------------------------------------------------------------




          Calculating the Excise Tax.  For purposes of determining whether any
of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

 

1)

Determination of “Parachute Payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s Separation from Service (whether
under the terms of this Agreement or any other agreement or any other benefit
plan or arrangement with the Bank, any person whose actions result in a Change
in Control, or any person affiliated with the Bank or such person) shall be
treated as “parachute payments” within the meaning of section 280G(b)(2) of the
Internal Revenue Code, and all “excess parachute payments” within the meaning of
section 280G(b)(1) shall be treated as subject to the Excise Tax, unless in the
opinion of the certified public accounting firm that is retained by the Bank as
of the date immediately before the Change in Control (the “Accounting Firm”)
such other payments or benefits do not constitute (in whole or in part)
parachute payments, or such excess parachute payments represent (in whole or in
part) reasonable compensation for services actually rendered within the meaning
of section 280G(b)(4) of the Internal Revenue Code in excess of the base amount
(as defined in section 280G(b)(3) of the Internal Revenue Code), or are
otherwise not subject to the Excise Tax,

 

 

 

 

2)

Calculation of benefits subject to the Excise Tax:  the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

 

 

 

3)

Value of noncash benefits and deferred payments:  the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and (4)
of the Internal Revenue Code.

          Assumed Marginal Income Tax Rate. For purposes of determining the
amount of the Gross-Up Payment Amount, the Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar years in which the Gross-Up Payment Amount is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of Separation from Service,
net of the reduction in federal income taxes that can be obtained from deduction
of such state and local taxes (calculated by assuming that any reduction under
section 68 of the Internal Revenue Code in the amount of itemized deductions
allowable to the Executive applies first to reduce the amount of such state and
local income taxes that would otherwise be deductible by the Executive, and
applicable federal FICA and Medicare withholding taxes).

          Return of Reduced Excise Tax Payment or Payment of Additional Excise
Tax.  If the Excise Tax is later determined to be less than the amount taken
into account hereunder when the Executive’s employment terminated, the Executive
shall repay to the Bank – when the amount of the reduction in Excise Tax is
finally determined – the portion of the Gross-Up Payment Amount attributable to
the reduction (plus that portion of the Gross-Up Payment Amount attributable to
the Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA, and Medicare withholding taxes and/or a federal, state, or local income
tax deduction).

          If the Excise Tax is later determined to be more than the amount taken
into account hereunder when the Executive’s employment terminated (due, for
example, to a payment whose existence or amount cannot be determined at the time
of the Gross-Up Payment Amount), the Bank shall make an additional Gross-Up
Payment Amount to the Executive for that excess (plus any interest, penalties,
or additions payable by the Executive for the excess) when the amount of the
excess is finally determined.

11

--------------------------------------------------------------------------------




          (b)          Responsibilities of the Accounting Firm and the Bank. 
Determinations Shall Be Made by the Accounting Firm.  Subject to the provisions
of section 7.14(a), all determinations required to be made under this section
7.14(b) – including whether and when a Gross-Up Payment Amount is required, the
amount of the Gross-Up Payment Amount and the assumptions to be used to arrive
at the determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days after receipt of notice from
the Bank or the Executive that there has been a Gross-Up Payment Amount, or such
earlier time as is requested by the Bank.

          Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm.  All fees and expenses of the Accounting Firm shall be borne
solely by the Bank.  The Bank shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

          Accounting Firm’s Opinion.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Accounting Firm shall furnish the
Executive with a written opinion to that effect, and to the effect that failure
to report Excise Tax, if any, on the Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.

          Accounting Firm’s Determination Is Binding; Underpayment and
Overpayment.  The Determination by the Accounting Firm shall be binding on the
Bank and the Executive.  Because of the uncertainty in determining whether any
of the Total Benefits will be subject to the Excise Tax at the time of the
Determination, it is possible that a Gross-Up Payment Amount that should have
been made will not have been made by the Bank (“Underpayment”), or that a
Gross-Up Payment Amount will be made that should not have been made by the Bank 
(“Overpayment”).  If, after a Determination by the Accounting Firm, the
Executive is required to make a payment of additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment.  The Underpayment (together
with interest at the rate provided in section 1274(d)(2)(B) of the Internal
Revenue Code) shall be paid promptly by the Bank to or for the benefit of the
Executive.  If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse the Executive for his Excise Tax according to section 7.14(a), the
Accounting Firm shall determine the amount of the Overpayment.  The Overpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Internal Revenue Code) shall be paid promptly by the Executive to or for the
benefit of the Bank.  Provided that the Executive’s expenses are reimbursed by
the Bank, the Executive shall cooperate with any reasonable requests by the Bank
in any contests or disputes with the Internal Revenue Service relating to the
Excise Tax.

          Accounting Firm Conflict of Interest.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, the Executive may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (in which
case the term “Accounting Firm” as used in this Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

          7.15          Termination or Modification of Agreement Because of
Changes in Law, Rules or Regulations.  The Bank is entering into this Agreement
on the assumption that certain existing tax laws, rules, and regulations will
continue in effect in their current form.  If that assumption materially changes
and the change has a material detrimental effect on this Agreement, then the
Bank reserves the right to terminate or modify this Agreement accordingly,
subject to the written consent of the Executive, which shall not be unreasonably
withheld.  This section 7.15 shall become null and void effective immediately
upon a Change in Control.

12

--------------------------------------------------------------------------------




ARTICLE 8
ADMINISTRATION OF AGREEMENT

          8.1          Plan Administrator Duties.  This Agreement shall be
administered by a Plan Administrator consisting of the Bank’s board of directors
or such committee or person(s) as the board shall appoint.  The Executive may be
a member of the Plan Administrator.  The Plan Administrator shall also have the
discretion and authority to (x) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement and
(y) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with the Agreement.

          8.2           Agents.  In the administration of this Agreement, the
Plan Administrator may employ agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel, who may be counsel to the Bank.

          8.3          Binding Effect of Decisions.  The decision or action of
the Plan Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement. 
No Executive or Beneficiary shall be deemed to have any right, vested or
nonvested, regarding the continued use of any previously adopted assumptions,
including but not limited to the discount rate and calculation method described
in section 1.1.

          8.4          Indemnity of Plan Administrator.  The Bank shall
indemnify and hold harmless the members of the Plan Administrator against any
and all claims, losses, damages, expenses, or liabilities arising from any
action or failure to act with respect to this Agreement, except in the case of
willful misconduct by the Plan Administrator or any of its members.

          8.5          Bank Information.  To enable the Plan Administrator to
perform its functions, the Bank shall supply full and timely information to the
Plan Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

13

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Executive and a duly authorized officer of the
Bank have executed this Salary Continuation Agreement as of the date first
written above.

EXECUTIVE:

 

BANK:

 

 

First Reliance Bank

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

F.R. Saunders Jr.

 

 

 

 

 

Its:

 

 

 

 

 

 

 

And By:

 

 

 

 

Leonard A. Hoogenboom

 

 

Its:

Chairman of the Board

14

--------------------------------------------------------------------------------




BENEFICIARY DESIGNATION
FIRST RELIANCE BANK
SALARY CONTINUATION AGREEMENT

          I, F.R. Saunders Jr., designate the following as beneficiary of any
death benefits under this Salary Continuation Agreement –

 

Primary:

 

 

 

--------------------------------------------------------------------------------

 .

 

 

 

 

Contingent:

 

 

 

--------------------------------------------------------------------------------

 .

          Note:  To name a trust as beneficiary, please provide the name of the
trustee(s) and the exact name and date of the trust agreement.

          I understand that I may change these beneficiary designations by
filing a new written designation with the Bank.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, or
if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

Signature:

 

 

 

 

F.R. Saunders Jr.

 

Date:

 

______________________, 2006

 

 

 

 

 

Accepted by the Bank this _________ day of _____________________, 2006.

 

 

 

 

By:

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

Title:

 

15

--------------------------------------------------------------------------------




SCHEDULE A
FIRST RELIANCE BANK
SALARY CONTINUATION AGREEMENT

F.R. Saunders Jr.

Plan Year

 

Plan
Year
ending
December 31,

 

age at
Plan
Year
end

 

Accrual
Balance @
6.25% (1)

 

Early
Termination
annual benefit
payable at
Normal
Retirement Age
(2)

 

Disability
annual benefit
payable at
Normal
Retirement Age
(2)

 

Change-in-
Control benefit
payable in a
lump sum

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

1

 

 

2006

 

 

46

 

$

50,891

 

$

16,505

 

$

16,505

 

$

3,144,289

 

2

 

 

2007

 

 

47

 

$

108,328

 

$

33,009

 

$

33,009

 

$

3,144,289

 

3

 

 

2008

 

 

48

 

$

172,944

 

$

49,514

 

$

49,514

 

$

3,144,289

 

4

 

 

2009

 

 

49

 

$

245,424

 

$

66,019

 

$

66,019

 

$

3,144,289

 

5

 

 

2010

 

 

50

 

$

326,513

 

$

82,524

 

$

82,524

 

$

3,144,289

 

6

 

 

2011

 

 

51

 

$

417,017

 

$

99,028

 

$

99,028

 

$

3,144,289

 

7

 

 

2012

 

 

52

 

$

517,814

 

$

115,533

 

$

115,533

 

$

3,144,289

 

8

 

 

2013

 

 

53

 

$

629,852

 

$

132,038

 

$

132,038

 

$

3,144,289

 

9

 

 

2014

 

 

54

 

$

754,161

 

$

148,542

 

$

148,542

 

$

3,144,289

 

10

 

 

2015

 

 

55

 

$

891,856

 

$

165,047

 

$

165,047

 

$

3,144,289

 

11

 

 

2016

 

 

56

 

$

1,044,144

 

$

181,552

 

$

181,552

 

$

3,144,289

 

12

 

 

2017

 

 

57

 

$

1,212,333

 

$

198,057

 

$

198,057

 

$

3,144,289

 

13

 

 

2018

 

 

58

 

$

1,397,838

 

$

214,561

 

$

214,561

 

$

3,144,289

 

14

 

 

2019

 

 

59

 

$

1,602,192

 

$

231,066

 

$

231,066

 

$

3,144,289

 

15

 

 

2020

 

 

60

 

$

1,827,052

 

$

247,571

 

$

247,571

 

$

3,144,289

 

16

 

 

2021

 

 

61

 

$

2,074,209

 

$

264,075

 

$

264,075

 

$

3,144,289

 

17

 

 

2022

 

 

62

 

$

2,345,602

 

$

280,580

 

$

280,580

 

$

3,144,289

 

18

 

 

2023

 

 

63

 

$

2,643,327

 

$

297,085

 

$

297,085

 

$

3,144,289

 

19

 

 

2024

 

 

64

 

$

2,969,648

 

$

313,590

 

$

313,590

 

$

3,144,289

 

20

 

 

June
2025

 

 

65

 

$

3,144,289

 

$

321,842

 

$

321,842

 

$

3,144,289

 


--------------------------------------------------------------------------------

          (1)           Calculations are approximations.  Benefit calculations
are based on prior year-end accrual balances for illustrative purposes.  The
accrual balance reflects payment at the beginning of each month, beginning July
1, 2025.  The Executive attains Normal Retirement Age on June 14, 2025.

 

          (2)           The Early Termination and Disability benefits are
calculated as the annual amount that fully amortizes the Accrual Balance
existing at the end of the month immediately before the month in which
Separation from Service occurs, amortizing that Accrual Balance over 15 years
and taking into account interest at the discount rate or rates established by
the Plan Administrator.  Using a standard discount rate (6.25%), Early
Termination and Disability benefits are shown for illustrative purposes only. 
The Early Termination and Disability benefits shown assume the Executive’s
Separation from Service occurs more than six months before the Executive’s
Normal Retirement Age and that the Early Termination benefit and the Disability
benefit therefore become payable beginning in the month after the Executive
attains the Normal Retirement Age.

16

--------------------------------------------------------------------------------




          If there is a contradiction between the terms of the Agreement and
Schedule A concerning the amount of a particular benefit due the Executive under
sections 2.1, 2.2, 2.3, or 2.4 of the Agreement, then the amount of the benefit
determined under the Agreement shall control.  If the Plan Administrator changes
the discount rate employed for purposes of calculating the Accrual Balance, the
Plan Administrator shall prepare or cause to be prepared a revised Schedule A,
which shall supersede and replace any and all Schedules A previously prepared
under or attached to the Agreement.

17

--------------------------------------------------------------------------------